DETAILED ACTION
Response to Amendment
The amendment filed on 07/08/2022 has been entered.  Claim 7 is canceled.   Claims 1 and 13 are amended.  Claims 1-6, 8-15 remain pending in the application.   Applicant's amendment fails to overcome 35 U.S.C. 103 rejection previously set forth in the Office Action mailed on 04/11/2022 as described hereinafter. 
 Specification
The disclosure is objected to because of the following informalities: The description of FIG. 3 is amended to indicate that is directed to a different embodiment.  It is entirely vague and unclear what this enlarged fragmentary sectional elevational view (i.e., so called “embodiment”) is in the context of the claimed invention beside being a different embodiment.  There is no description or explanation of this fragmentary sectional view in the specification since “Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d)”.  Appropriate correction is required.  

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the location of sectional lines taken in FIG. 1 or 2 so as to illustrate the sectional elevational views in FIGS. 3 and 4 as described in the specification.  Applicant is respectfully reminded that sectional views or drawings contain special view of a part or parts that reveal interior features.  Sectioning uses a technique that is based on passing an imaginary cutting plane through a part.   Sectional views are very useful when there is geometry on the interior of a part that is difficult to understand from looking at typical orthographic views.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Cynthia Tolibas-Spurlock et al. (US 20100044267 A1) (Spurlock) in view of Grey Moore et al. (US 20090289073 A1). 

Regarding claim 1, Spurlock discloses:  A lined molded fiber article (Figs. 1-2, element 18 in Fig. 2, para [0047-0048]) comprising: a contoured body, thermoformed from an aqueous slurry comprising virgin bagasse fiber pulp (Para [0047] discloses “Fibers or pulp from sugarcane, bagasse (fiber waste after sugarcane stalks are crushed to extract the juice), wood, bamboo, molded pulp, or recycled paper or slurry can be manipulated to form the structural layer 18.”  Even though Spurlock does not explicitly disclose a contoured body, nevertheless, discloses a biodegradable container having a substantially rectangular body with a triangular upper region, and a mouth extending from and being perpendicular to one side of the upper region and, alternatively, a biodegradable container having a body with a rectangular lower end, a round shaped upper region, and a short mouth extending from the upper region.   Since Spurlock on paragraphs [0047-0048] disclose the “recycled paper or slurry can be manipulated to form the structural layer 18” and the molded products have “a rough or a relatively smooth side”, then it is obvious that one of ordinary skill in the art could manipulate and/or re-arrange the product shape while it is still in the mold and that is matter of specific design requirement or choice or intended use thereof to produce the specific configuration disclosed by the claimed invention.), wherein the body includes one or more surfaces (Para [0048] discloses “The process uses transfer molds that produce a relatively smooth surface on a first side and a smoother surface on a second side.”  Similarly, para [0041]); and a cellulose-based acetate film liner bonded to at least one of the one or more surfaces of the body (Para [0050-0051] discloses “… the fluid barrier layer 10 may be formed of cellulose acetate products…” and “The powder can be manipulated to form film coatings that have moisture resistant properties.”).
Spurlock discloses all of the limitations of its base claim 1.  However, Spurlock does not expressly disclose:  wherein the body includes perforations.
In the same field of art, Moore reference (the same assignee of the claimed invention) is directed to a molded plastic container having a side wall encircling an axis.  The side wall having an outer surface and an inner surface and having a valve seat feature molded into the side wall.  The valve seat feature includes a central recess in the outer surface of the side wall and an annular valve seat surrounding the central recess.  With that in mind, Moore discloses:  wherein the body includes perforations (Fig. 6 and para [0006] discloses “The container has one or more holes extending through a portion of the side wall bounded by the annular valve seat into the interior of the container for venting gas from the container.” Or para [0016] discloses “In one embodiment, the step of forming the one or more holes in the side wall comprises laser-perforating the side wall.”).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify a fully biodegradable container for storing drinkable fluids of Spurlock by a molded plastic container has one or more holes extending through a portion of the side wall bounded by the annular valve seat into the interior of the container as taught by Moore for venting gas from the container.  Similarly, one of ordinary skill in the art, upon reading Moore disclosure, would also have been motivated to apply its teaching of containers for products that tend to release gases after filling and sealing of the containers. 

Regarding claim 2, Spurlock in view of Moore discloses all of the limitations of its base claim 1.  Spurlock further discloses:  wherein the cellulose-based acetate film liner is impervious to at least one of oil and water (Figs. 3-5, element 10, Para [0041] discloses “The first side 8 of the structural layer 18 is covered by a fluid barrier layer 10 that forms an interior surface 26 of the body 6.”). 

Regarding claim 3, Spurlock in view of Moore discloses all of the limitations of its base claim 1.  Spurlock further discloses:  wherein the cellulose-based acetate film liner is a permeation barrier to at least one of water and oxygen (Figs. 3-5, element 10, Para [0041] and [0050].). 

Regarding claims 8 and 9, Spurlock in view of Moore discloses all of the limitations of their base claim 1.  Spurlock further discloses:  wherein the cellulose-based acetate film is cellulose di-acetate or tri-acetate (Para [0050-0051] discloses “… the fluid barrier layer 10 may be formed of cellulose acetate products…” Since the cited reference discloses acetate, it is obvious that an ordinary artisan could also be motivated to substitute acetate with di-acetate or tri-acetate in the claimed invention.  Applicant’s attention is respectfully directed to MPEP 2144.05 II-A:
In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).). 

Regarding claim 10, Spurlock in view of Moore discloses all of the limitations of its base claim 1.  Spurlock further discloses:  wherein the cellulose-based acetate film has a thickness within a range of about 1-5 mil (Para [0062] discloses “A film may be blown into the interior chamber of the container 50 to sufficiently cover the interior surface to render the interior chamber resistant to fluids. Alternatively, a resin could be sprayed into the interior chamber to form the fluid barrier, i.e., a coating or film on the interior surface.”  Even though, Spurlock does not explicitly disclose that thickness of the film within a range of about 1-5 mil, nevertheless, an ordinary artisan could simply determine the thickness via trial and error or measuring it via routine optimization.  The thickness of the film is purely dependent on type of drinkable liquid such as milk and/or various citrus juices stored therein and thus, absent convincing evidence of unexpected results commensurate in scope with the claims, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include specific thickness of the film within a range of about 1-5 mil or any other number thereof with a reasonable expectation of obtaining a food packaging container.).   

Regarding claim 11, Spurlock in view of Moore discloses all of the limitations of its base claim 1.  Spurlock further discloses:  wherein the cellulose-based acetate film liner comprises a food-contact surface (Para [0040] discloses “…the container 2 maintains structural integrity from the manufacturer until the consumer consumes the contents 4.” It is obvious that the content 4 is edible liquid such as milk and/or various juices consumed by consumers and thus, the film liner must have food-contact surface as disclosed throughout the cited reference.). 

Regarding claim 12, Spurlock in view of Moore discloses all of the limitations of its base claim 1.  Spurlock further discloses:  wherein a layer of amorphous polyester is disposed between the cellulose-based acetate film liner and the one or more surfaces of the body to which it is bonded (Para [0053] discloses “ the fluid barrier layer 10 may be a coating where only a minimal amount of biodegradable polyester is necessary to provide an isolating layer between the structural layer 18 and the fluid 4 held within the container 2.”). 

Regarding claim 14, Spurlock discloses all of the limitations of its base claim 13.  Spurlock further discloses: wherein the barrier layer is disposed between the cellulose-based acetate film liner and the one or more surfaces of the body to which it is bonded (Fig. 5B and para [0058] discloses “FIGS. 5A-5C illustrate alternative embodiments for forming walls of the body 6 of the container 2, i.e., a combination of the structural layer 18 and the fluid barrier layer 10. FIG. 5A illustrates the structural layer 18 having the first side 8 and the second side 20.  The fluid barrier layer 10 is formed on the first side 8 of the structural layer 18.  The fluid barrier layer 10 could be a sheet or film that is laminated or extruded directly onto the structural layer 18.  Alternatively, the fluid barrier layer 10 could be sprayed onto the structural layer 18.  The exterior surface 24 of the body 6 is formed from the second side 20 of the structural layer 18.  The interior surface 26 of the body 6 is formed from the fluid barrier layer 10.”). 

Regarding claim 15, Spurlock discloses all of the limitations of its base claim 13.  Spurlock further discloses: wherein the barrier layer comprises polyethylenimine (PEI) (Para[0050] discloses “The fluid barrier layer 10 is biodegradable and formed from non-petroleum-based materials. For example, the fluid barrier layer 10 may be formed of cellulose acetate products, i.e., wood pulp. The cellulose acetate products can be heat sealed to offer gas barrier properties and can be tailored to achieve a range of moisture barrier properties.  Since the container in Spurlock is fully biodegradable then a petroleum-based material such as polyethylenimine (PEI) is not used therein.  However, an ordinary artisan can simply substitute a non-petroleum-based material such as cellulose acetate products (i.e., wood pulp) with a petroleum-based material such as polyethylenimine (PEI).  Applicant’s attention is respectfully directed to MPEP 2144.05 II-A:
In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over by Cynthia Tolibas-Spurlock et al. (US 20100044267 A1) (Spurlock) in view of Kevin Parker et al. (US 20150079381 A1). 

Regarding claim 4, Spurlock discloses all of the limitations of its base claim 1.  However, Spurlock does not expressly disclose:  wherein the cellulose-based acetate film is solvent cast. 
In the same field of art, Parker is directed to a film having opposing major planar surfaces and a central coplanar region disposed between said opposing major planar surfaces.  The film includes an anti-fog composition that comprises cellulose acetate, plasticizer, and an anti-blocking agent.  With that said, Parker discloses:  wherein the cellulose-based acetate film is solvent cast (Para [0180] discloses “Dope Solutions 1-8 were solvent cast to form the respective precursor films.” The same on para [0184]). 
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the film composition of Spurlock by using a multi-layer anti-fog composition being solvent cast to form respective precursor film as taught by Parker so that the film composition has a highly desirable combination of performance characteristics noted hereinbefore.  Similarly, one of ordinary skill in the art, upon reading Parker disclosure, would also have been motivated to apply its teaching of utilizing the caustic treatment of a film precursor formed using a specific anti-blocking agent having a particularly small average particle size that results in the preparation of a fog resistant (anti-fog) composition having a superior combination of properties for the benefit of the claimed invention.   

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over by Cynthia Tolibas-Spurlock et al. (US 20100044267 A1) (Spurlock) in view of Edward L. Powell (USP 2932600 A). 

Regarding claim 5, Spurlock discloses all of the limitations of its base claim 1.  However, Spurlock does not expressly disclose:  wherein the fiber pulp comprises 100% virgin bagasse fiber.  
In the same field of art, Powell is directed to produce a commercial pulp from bagasse and a purified cellulose from bagasse without employing inorganic or organic acids (Col. 1, 62-68).  With that in mind, Powell discloses:  wherein the fiber pulp comprises 100% virgin bagasse fiber (The entire patent, particularly, Col. 2, lines 18-28 and claims 1 and 2.).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify a fully biodegradable container for storing drinkable fluids of Spurlock by a commercial pulp from bagasse and a purified cellulose from bagasse without employing inorganic or organic acids as taught by Powell so as to produce a pulp that can be at a very low cost, making the pulp commercially desirable.  Similarly, one of ordinary skill in the art, upon reading Powell disclosure, would also have been motivated to apply its teaching of production of pulp from bagasse for use as chemical pulp, paper pulp and the like for the benefit of the claimed invention.   

Regarding claim 6, Spurlock discloses all of the limitations of its base claim 1.  However, Spurlock does not expressly disclose:  wherein the virgin bagasse fiber pulp is depithed.
In the same field of art, Powell discloses:  wherein the virgin bagasse fiber pulp is depithed (Col. 2, lines 18-32 and claims 1-2.).
     
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over by Cynthia Tolibas-Spurlock et al. (US 20100044267 A1) (Spurlock). 

Regarding claim 13, Spurlock discloses:  A lined molded fiber article comprising: a contoured body, thermoformed from an aqueous slurry comprising virgin baqasse fiber pulp, wherein the body includes one or more surfaces; a cellulose-based acetate film liner bonded to at least one of the one or more surfaces of the body (this claim is now recited in the independent form, but with the exception of the barrier layer limitation, all of the limitations of this claim is the same as limitations claim 1 that discussed hereinbefore and will not be repeated herein again to avoid redundancy.); and a barrier layer (Para [0041] discloses “The first side 8 of the structural layer 18 is covered by a fluid barrier layer 10 that forms an interior surface 26 of the body 6. ).

Response to Arguments
Applicant's arguments filed on 07/08/2022 have been fully considered but they are not persuasive. 

On page 7, 1st paragraph:  Applicant contends “Thus, this is not a proper motivation to combine, as the rationale behind the combination/modification would have a high unlikelihood of success, viewed by one of ordinary skill in the art. Further, there would be no motivation to modify a fully biodegradable container into a molded plastic container which is not biodegradable, as biodegradation is a focus of Spurlock. There is absolutely no motivation for one of skill in the art to include perforations in the sidewall of Spurlock. As such, withdrawal of the rejection is requested.” 
Examiner respectfully disagrees.
Contrary to Applicant’s interpretation, an ordinary artisan could certainly be motivated to apply the teaching of Moore reference to the instant claimed invention for a molded article (i.e., open top or enclosed container).  Firstly, the Moore reference is used for perforations on the side wall and it is immaterial to the patentability of the claimed invention whether the container is made of fully biodegradable material or molded plastic material.  Moore reference on para [0006] and particularly on para [0016] discloses: “forming the one or more holes in the side wall comprises laser-perforating the side wall.” (Emphasis added).  It should be noted that issue at hand is not about the function of perforations, but the structure (i.e., claimed article) that includes perforation itself on its side walls.  Secondly, it is a well settled case law where the claimed and prior art product are identical or substantially identical in structure or composition, a prima facie case of obviousness has been established. See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). In other words, when the structure (i.e., perforations) recited in Moore is substantially identical to that of the claims, the claimed properties or functions are presumed to be present. 
With respect to claims 12-15, for example in claim 12, whether the fluid barrier 10 in Spurlock is used as an alternative or not, is immaterial to the obviousness rejection since the structure of claimed invention is obvious and unpatentable over fluid barrier 10.  As noted hereinbefore, claim 13 is recited in an independent form in which all of the limitations of claim 13, except the barrier layer, were the same as claim 1 and the issue of being biodegradable as opposed to petroleum-based material is immaterial to the patentability of the claimed invention since it is structure of the molded article that is rejected under the USC 103.
In response to applicant's argument that Spurlock and Moore, either alone or in combination does not teach the aforementioned features of the claimed invention, Applicant is respectfully reminded that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Therefore, the rejections of the claims are maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW M ESLAMI whose telephone number is (571)272-8710. The examiner can normally be reached M-F 7:30 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/MATTHEW M ESLAMI/Examiner, Art Unit 1748
/JACOB T MINSKEY/Primary Examiner, Art Unit 1748